MESKILL, Circuit Judge,
concurring and dissenting:
I concur with the majority’s resolution of the claims based on 42 U.S.C. §§ 1981,1983 (1976 & Supp. IV 1980). However, I cannot agree with the majority’s view that Keat-ing’s complaint states a cause of action under clauses (2) and (3) of 42 U.S.C. § 1985 *389(Supp. IV 1980). Section 1985 was never intended, in my judgment, to afford legal protection from the type of conduct alleged to have occurred. Moreover, regardless of one’s view concerning the scope of section 1985, I believe it ill-advised to decide these far-reaching questions of law on the basis of a record which reveals that the section 1985 claims were at best an afterthought and were never seriously considered by either the parties or the district court.
Section 1985 has its historical roots in the Civil Rights Act of 1871 (1871 Act), ch. 22, § 2,17 Stat. 13, which is commonly referred to as the Ku Klux Klan Act. See Griffin v. Breckenridge, 403 U.S. 88, 98-99, 91 S.Ct. 1790, 1796,29 L.Ed.2d 338 (1971); Kimble v. D.J. McDuffy, Inc., 648 F.2d 340, 344-45 (5th Cir.) (en banc), cert. denied, 454 U.S. 1110, 102 S.Ct. 687, 70 L.Ed.2d 651 (1981). The legislative debates preceding passage of the 1871 Act expose two major focuses of congressional concern. First, and certainly foremost in the mind of. Congress at that time, was a fear that widespread violence and vigilantism in the post-war South threatened the entire fabric of Southern society. See Cong.Globe, ,42nd Cong., 1st Sess. 344 (remarks of Sen. Davis); 348 (remarks of Sen. Wilson); 386 (remarks of Rep. Lewis) (1871); see also Stern v. United States Gypsum, Inc., 547 F.2d 1329, 1334 (7th Cir.), cert. denied, 434 U.S. 975, 98 S.Ct. 533, 54 L.Ed.2d 467 (1977). Reports from the South in the aftermath of the Civil War indicated that the movement from slave to freehold society was being accomplished with only limited success. See Cong. Globe, 42nd Cong., 1st Sess. 369 (remarks of Rep. Sheldon); 384 (remarks of Rep. Hawley). Bands of men, principally Southern Democrats aligned with the Ku Klux Klan, had joined together in violent resistance to the proposed changes of the Reconstruction Era. Reports of lynchings and mob violence against blacks and black supporters .were legion. Id. at 348 (remarks of Sen. Wilson); 358 (resolution of Sen. Sherman). The majority in Congress was especially troubled by the inability or unwillingness of Southern governments and state judges to stem this tide of violence:
So, sir, it comes to. this: by the united voice of this. House, of gentlemen , upon both- sides of this House, these alleged outrages in the southern States do exist. Men are murdered; their property is burned or otherwise destroyed; they are scourged, and the local law is not administered so as to demonstrate its power to reach these offenses or to defend the citizens who are subject to them.
Id. at 392 (remarks of Rep. Smith); see id. at 368 (remarks of Rep. Sheldon) (“The great difficulty in the South today is a want of moral power on the part of the State governments. Whatever disorders prevail are traceable to this cause more than to any other.”).
The second major theme running through the civil rights debates in 1871 focused on the doctrine of federalism, and particularly on the proper degree of federal intervention into the local affairs of the states. The legislative history reveals lingering tensions between Congressmen from the North and South in the aftermath of the Civil War. While most conceded that some problems existed in the South during the Reconstruction Era, legislators from that region downplayed the severity of the threat and asserted that the individual states were fully capable of controlling their particular internal problems. Id. at 346 (remarks of Sen. Davis); 363 (remarks of Rep. Swann). Legislators from the North, almost exclusively Republicans, appeared less convinced; they urged that a greater degree of federal control was necessary to facilitate a peaceful transition from a slave to a freehold society. See id. at 349 (remarks of Sen. Morton); 392 (remarks of Rep. Smith).
The Civil Rights Act of 18711 was born of this important historical debate. As adopted, the 1871 Act specifically addressed the *390concerns raised by Congress. Those harassed and threatened by rampant vigilantism, notably blacks and black supporters in the South, were afforded a remedy to vindicate their civil rights. Groups threatened by the wave of racial/political violence were assured access to the courts and polls. Finally, by extending federal jurisdiction over these matters, the 1871 Act reflected Congress’ concern that the individual Southern states were either unwilling or unable to deal with these compelling problems. Although noble in purpose, the objective of the 1871 Act was limited, namely, to protect blacks and black sympathizers from rampant vigilantism in the South and to ensure these oppressed groups access to the courts and polling places. Unfortunately, *391the Congress of 1871 accomplished this limited purpose through the use of extraordinarily broad language, therein causing confusion over the intended, scope of the Civil Rights Act.
There have been comparatively few cases decided under 42 U.S.C. § 1985. See Kimble v. D.J. McDuffy, Inc., 648 F.2d 340, 345 (5th Cir.) (en banc), cert. denied, 454 U.S. 1110, 102 S.Ct. 687, 70 L.Ed.2d 651 (1981); Brawer v. Horowitz, 535 F.2d 830, 840 (3d Cir.1976). The Supreme Court has admitted that “[m]ore than a century after their passage, the Civil Rights Acts of the Reconstruction Era continue to present difficult problems of statutory construction.” Great American Federal Savings & Loan Association v. Novotny, 442 U.S. 366, 368, 99 S.Ct. 2345, 2346, 60 L.Ed.2d 957 (1979). Predictably, the reported decisions construing section 1985 have produced myriad, often irreconcilable, results.., Compare Kimble v. D.J. McDuffy, Inc., 648 F.2d at 347 (group of individuals allegedly discriminated against for submitting personal injury or workers’ compensation claims are not a protected class); DeSantis v. Pacific Telephone and Telegraph Co., 608 F.2d 327, 333 (9th Cir.1979) (homosexuals not a protected class); Hahn v. Sargent, 523 F.2d 461, 469 (1st Cir.1975) (former chairman of Massachusetts Republican Party failed to show that his political defeat was due to class-based discrimination), cert. denied, 425 U.S. 904, 96 S.Ct. 1495, 47 L.Ed.2d 754 (1976); Bellamy v. Mason’s Stores, Inc., 508 F.2d 504, 506-07 (4th Cir.1974) (no. section 1985 violation where private employer discharges employee due to his affiliation with Ku Klux Klan); Hutchens v. Beckham, 521 F.Supp. 426, 429 (S.D.Ga.1981) (neighborhood newspaper publishers not a protected class), with Scott v. Moore, 680 F.2d 979, 994 (5th Cir.1982) (class of non-union employees and employer subjected to union violence held to be protected class); Cooper v. Molko, 512 F.Supp. 563, 569 (N.D.Cal. 1981) (members of Unification Church held to be protected class). The majority’s decision must be scrutinized-in light of the legislative and judicial history of the 1871 Act.
A. Claim Under Section 1985(2)
Section 1985(2) provides in pertinent part:
If two or more persons in any State or Territory conspire to deter, by force, intimidation, or threat, any party or witness in any court of the United States from attending such court, or from testifying to any matter pending therein, freely, fully, and truthfully, or to injure such party or witness in his person or property on account of his having so attended or testified, or to influence the verdict, presentment, or indictment of any grand or petit juror in any such court, or to injure such juror in his person or property on account of any verdict, presentment, or indictment lawfully assented to by him, or of his being or having been such .juror; or if two or more persons conspire for the purpose of impeding, hindering, obstructing, or defeating, in any manner, the due course of justice in any State or Territory, with intent to deny to any citizen the equal protection of the laws, or to injure him or his property for lawfully enforcing, or attempting to enforce, the right of any person, or class of persons, to the equal protection of the laws.
42 U.S.C. § 1985(2) (Supp. IV 1980).
Keating’s complaint raises two difficult questions of law concerning section 1985(2). First, whether the person seeking protection under section 1985(2) is required to allege that the conspirator’s actions were motivated by racial or otherwise class-based discriminatory animus. Second, whether the actions alleged to have occurred are characteristic of the type of conduct proscribed by section 1985(2).. The majority here answers the first question by holding that every individual, regardless of race, sex or group membership, is entitled to protection under section 1985(2). In view of the Supreme Court’s decision in Kush v. Rutledge,-U.S.-, 103 S.Ct. 1483, 75 L.Ed.2d 413 (1983), I agree with this holding. I do not agree, however, with the majority’s failure to delimit the type of *392conduct proscribed by the statute, leaving that question for another day.
A fair reading of the legislative history of the 1871 Act, the predecessor to section 1985, suggests that it was intended principally to assist blacks and black supporters in the post-war South as they struggled to preserve, their newly-won freedoms. The 1871 Act reflected a congressional judgment that special protections should be afforded those citizens who were being victimized by brutal and senseless acts of violence during the Reconstruction Era. See, e.g., Cong.Globe, 42nd Cong., 1st Sess. 348 (remarks of Sen. Wilson); 358 (resolution of Sen. Sherman) (1871). The majority makes a quantum, and to my judgment regrettable, leap by holding that a veiled threat of political recrimination against a white New York Republican in the 1970s may be sufficient to satisfy the “force, intimidation or threat” component of section 1985(2).
Hence, my disagreement with the majority is quite fundamental. I' would require evidence of physical force, threats of violence or similarly malevolent acts, while the majority sees no need to identify “proscribed conduct” at this time.2 By failing to provide meaningful legal parameters around section 1985(2), the majority ignores the limited purpose and historical origin of this statute. See DeSantis v. Pacific Telephone and Telegraph Co., 608 F.2d 327, 333 (9th Cir.1979); Amoco Oil Co. v. Local 99, International Brotherhood of Electrical Workers, AFL-CIO, 536 F.Supp. 1203, 1213 n. 20 (D.R.I.1982).
The majority’s holding is particularly ill-advised given the nature of these proceedings. Review of the record shows that the section 1985 claim was treated as an afterthought by the parties and the district court. The appellant alleges in the first paragraph of his complaint a claim under section 1985, but makes no effort in the remaining fifty-nine paragraphs to identify those facts that support his cause of action or to delimit the specific subpart of section 1985 upon which he relies. At the end of his complaint,' appellant summarizes his allegations into two general causes of action, but does not refer to section 1985 within that summary. His affidavit also fails to identify the factual or legal grounds for his section 1985 claim, except perhaps through brief and cursory mention that supervisory Democrats “threatened” him with political recrimination if he sought legal redress in the courts. Because we are remanding this case, the plaintiff may seek to. amend his complaint to identify more precisely the grounds for his section 1985 claim ' and thereby enable the district court to undertake a reasoned analysis of this issue. Regardless of one’s ultimate view concerning the protections afforded by section 1985, we should decline to decide this far-reaching question of law on the present record.
B. Claim Under Section 1985(3)
Section 1985(3) provides:
If two or more persons in any State or Territory conspire or go in disguise.on the highway or on the premises of another, *393for the purpose of depriving, either directly or indirectly, any person or class of persons of the equal protection of the laws, or of equal privileges and immunities under the laws; or for the purpose of preventing or hindering the constituted authorities of any State or Territory from giving or securing to all persons within such State or Territory the equal protection of the laws; or if two or more persons conspire to prevent by force, intimidation, or threat, any citizen who is lawfully entitled to vote, from giving his support or advocacy in a legal manner, toward or in favor of the election of any lawfully qualified person as an elector for President or Vice President, or as a Member of Congress of the United States; or to injure any citizen in person or property on account of such support or advocacy; in any case of conspiracy set forth in this section, if one or more persons engaged therein do, or cause to be done, any act in furtherance of the object of such conspiracy, whereby another is injured in his person or property, or deprived of having and exercising any right or privilege of a citizen of the United States, the party so injured or deprived may have an action for the recovery of damages occasioned by such injury or deprivation, against any one or more of the conspirators.
42 U.S.C. § 1985(3) (Supp. IV 1980). Section 1985(3) has generated considerably more litigation than section 1985(2) and the reported decisions demonstrate the range of views held by the federal courts over the scope of this section. See, e.g., Hampton v. Hanrahan, 600 F.2d 600, 623 & n. 22 (7th Cir.1979) (section 1985(3) reaches discrimination based on political affiliation with racial overtones), modified on other grounds, 446 U.S. 754, 100 S.Ct. 1987, 64 L.Ed.2d 670 (1980); Carchman v. Korman Corp., 594 F.2d 354, 356 (3d Cir.) (section 1985(3) protects “victims of historically pervasive discrimination” and those with “immutable characteristics”), cert. denied, 444 U.S. 898, 100 S.Ct. 205, 62 L.Ed.2d 133 (1979); see also DeSantis v. Pacific Telephone and Telegraph Co., 608 F.2d 327, 333 (9th Cir.1979) (homosexuals not protected); Bellamy v. Mason’s Stores, Inc., 508 F.2d 504, 506-07 (4th Cir.1974) (members of Ku Klux Klan not protected); Cooper v. Molko, 512 F.Supp. 563, 568 (N.D.Cal.1981) (members of Unification Church entitled to protection under 1985(3)).
Amid this sea of confusion, the majority holds that Republicans as a class are entitled to protection under section 1985(3), but declines to decide whether the acts alleged to have occurred here are within the zone of conduct proscribed by the statute. My views concerning the intended reach of section 1985(2) apply with equal force here. Section 1985(3) also finds its historical roots in the 1871 Act, legislation adopted for the purpose of ensuring that blacks and black sympathizers in Reconstruction Era South would be protected from senseless acts of vigilantism. Understood in its proper historical perspective, the 1871 Act evidences a concern that politically impotent groups who fall victim to mass recrimination — racial, political or otherwise — be guaranteed equal protection of the laws. Because the majority opinion treads well beyond these bounds, I respectfully dissent.
The majority correctly observes that Republicans as a group were among those mentioned in the legislative history of the 1871 Act as deserving protection. See Cong.Globe, 42d Cong., 1st Sess. 702 (1871) (remarks of Rep. McKee). The majority overlooks, however, the unique historical circumstances that gave rise to a need to protect Republicans. As is commonly known, Lincoln Republicans of the 1860s and 1870s were the major political force behind black emancipation. To the extent that support for black rights was evidenced in the South, it was from white Republicans who were a small minority in that region. Not surprisingly, the Ku Klux Klan and other groups determined to achieve demo-; cratic hegemony in the South directed their physical assaults and threats of violence against both emancipated blacks and their Republican supporters. To counter -this threat, the Civil Rights Acts were enacted to ensure that those denied access to the polls and the courthouse due to mob vio*394lence and vigilantism would be protected by the federal courts.
Taken out of historical context, it would seem that the only requirement of Republicans for protection under section 1985(3) is that they be victims of discrimination. This view, however, does not comport with the underlying purpose of the 1871 Act. The general intent of this legislation was very narrow — to protect blacks and black supporters in the post-Civil War South. The majority’s expansive interpretation of section 1985(3) is inconsistent with the underlying theme of the 1871 Act, namely, to afford federal protection to those historically disadvantaged groups who are unable, through the political process, to protect themselves from invidious discrimination. See Carchman v. Korman Corp., 594 F.2d 354, 356 (3d Cir.), cert. denied, 444 U.S. 898, 100 S.Ct. 205, 62 L.Ed.2d 133 (1979); Bricker v. Crane, 468 F.2d 1228, 1232 (1st Cir. 1972), cert. denied, 410 U.S. 930, 93 S.Ct. 1368, 35 L.Ed.2d 592 (1973); Orshan v. Anker, 489 F.Supp. 820, 823 (E.D.N.Y.1980); Perrotta v. Irizarry, 430 F.Supp. 1274, 1278 (S.D.N.Y.), aff’d, 573 F.2d 1294 (2d Cir. 1977). Indeed, Republicans can and, do gain political power by getting elected to public office. Those Republicans who were protected by the 1871 Act were protected because they were supporters of the rights of blacks, not because they were members of the Republican Party. The plaintiff here is not in that protected category. If Keating lost his job because he is a Republican, he lost his job because his party was no longer in power, not because he is a member or supporter of an historically disadvantaged group.
Prior to today, this Circuit has taken a narrower view of section 1985(3) than that advanced by the majority. In Perrotta v. Irizarry, the district court, affirmed by this Court, held that section 1985(3) requires discrimination based on “racial bias, national origin or religion,” and further that the alleged class must be well defined and an historically disadvantaged group. 430 F.Supp. 1274, 1278 (S.D.N.Y.), aff’d, 573 F.2d 1294 (2d Cir.1977); see Orshan v. Anker, 489 F.Supp. 820, 823 (E.D.N.Y.1980). Perrotta accords proper weight to the historical purposes of section 1985(3) and I would adhere to it. See DeSantis v. Pacific Telephone and Telegraph Co., 608 F.2d 327, 333 (9th Cir.1979); Amoco Oil Co. v. Local 99, International Brotherhood of Electrical Workers, AFL-CIO, 536 F.Supp. 1203, 1213 n. 20 (D.R.I.1982). The majority moves well beyond this limited view by holding that Republicans are a protected class under section 1985(3). As I understand the majority opinion, any firing based on political affiliation can state a cause of action under 1985(3). The potential ramifications of this decision, as with the section 1985(2) holding, are extraordinary.
The pleadings reveal that Mr. Keating’s termination was at most a classic example of political patronage — the spoils system at work. One presumably accepts appointive public office with the understanding that the “spoils” of politics have historically gone to the victor. Indeed, Keating’s record as a staunch Republican supporter undoubtedly helped him to get his job from the Republican administration in the first place. If the appointee’s understanding is different, he presumably takes steps to ensure that his tenured status is preserved while the “friendly” administration remains in power. Keating never took steps to protect himself and thereafter fell victim to the patronage system with the shifting of the political winds. If he prevails on remand by showing that his discharge was motivated by political affiliation, all firings based upon political patronage will henceforth be outlawed. One may debate the merits vel non of the patronage system, but I would resist any effort to read an anti-patronage intent into Reconstruction Era Ku Klux Klan legislation. The Congress of 1871 could not have contemplated that the Civil Rights Acts would strike the death knell to a way of political life that flourished then and remains an accepted incident of elective office. If the 1871 Act was intended to have had such a broad sweep, there would have been no need for the civil service system established by Congress twelve years later. Pendleton Act, ch. 27, 22 Stat. 403 (1883).
*395The Supreme Court’s decision in Griffin v. Breckenridge, 403 U.S. 88, 91 S.Ct. 1790, 29 L.Ed.2d 338 (1971), provides a good example of the type of conduct proscribed by section 1985(3). There, two white men conspired to detain and brutally assault the occupants of a car on the mistaken assumption that the driver of the vehicle was a “worker for Civil Rights for Negroes” in the South during the 1960s. Id. at 90, 91 S.Ct. at 1792. The Griffin Court found that the acts alleged by the plaintiffs were within the zone of conduct protected by section 1985(3), but admonished the courts and future litigants to respect the limited reach of the statute:
The constitutional shoals that would lie in the path of interpreting § 1985(3) as a general federal tort law can be avoided by giving full effect to the congressional purpose — by requiring, as an element of the cause of action, the kind of invidiously discriminatory motivation stressed by the sponsors ....
Id. at 102, 91 S.Ct. at 1798. The acts of political patronage alleged by Mr. Keating do not remotely resemble the “kind of invidiously discriminatory motivation stressed by the sponsors [of the Ku Klux Klan Act].”
Finally, my concerns relating to the inadequacy of the record apply with equal force to the section 1985(3) claim. I believe it ill-advised to decide this far-reaching question of law on the present record. The parties and the district court treated the section 1985 claim as an afterthought — it was never seriously briefed by the parties or analyzed by the court. Keating has failed to state the grounds for his 1985 claim, to point to the facts that support his action and to identify the subsection of 1985 under which he seeks relief. We should not attempt to fill in the gaps. Having done so, however, we should not ignore history as the majority does here.
I dissent from the majority’s views on the section 1985 issues.

. The majority holds that Keating satisfies the pleading requirements of section 1985(2) by alleging cursorily in his complaint that supervisory democrats in the Carey administration threatened him with political recrimination if he commenced legal proceedings seeking to retain his job. Although the pleading requirements of Fed.R.Civ.P. 8 are quite liberal, see New York State Waterways Association v. Diamond, 469 F.2d 419, 421 (2d Cir.1972), this Circuit has consistently “held that complaints containing only ‘conclusory,’ ‘vague,’ or ‘general allegations’ ” cannot survive a motion to dismiss. Contemporary Mission, Inc. v. United States Postal Service, 648 F.2d 97, 107 (2d Cir.1981) (citing Ostrer v. Aronwald, 567 F.2d 551, 553 (2d Cir.1977)). There is no affidavit or record support for Keating’s claim of political threats, nor is there any colorable allegation that Keating decided to forego litigation largely due to defendants’ alleged “scare tactics.” Moreover, even if Keating were able to sustain his claim of “political threat,” in my judgment there is a serious qualitative difference between a mere threat of political recrimination and the brutal physical acts of violence and intimidation perpetrated by groups like the Ku Klux Klan in the Reconstruction Era South. In keeping with my narrow, historical view of section 1985,1 would require a threshold higher than mere political threat before finding that plaintiff’s complaint states a cause of action under section 1985(2).